UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7419


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

THOMAS E. SMITH, JR., a/k/a Anthony Young,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis, III, Senior
District Judge. (1:03-cr-00245-TSE-1)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Smith, Jr., Appellant Pro Se. Benjamin L. Hatch,
Assistant United States Attorney, Norfolk, Virginia; Paulo
Custodio Palugod, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas    E.    Smith,   Jr.,    appeals    the   district      court’s

order denying Smith’s various motions in his closed criminal

case and denying reconsideration.             We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.             United States v. Smith,

No. 1:03-cr-00245-TSE-1 (E.D. Va. Mar. 13 & Aug. 15, 2013).                     We

dispense   with     oral    argument   because        the    facts   and    legal

contentions   are   adequately      presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2